—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of violating facility count procedures after he refused to rise from his bed during a “standing” count. Contrary to petitioner’s contention, the misbehavior report, together with the testimony adduced at the hearing, constitute substantial evidence to support the determination of guilt (see, Matter of Ingram v Mann, 219 AD2d 743; Matter of Littles v Kirk, 168 AD2d 757, lv denied 77 NY2d 809). Petitioner’s remaining contentions have been examined and found to be without merit.
*688Her cure, J. P., Peters, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged, that the determination is confirmed, without costs, and petition dismissed.